UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sheri Kamiel,                                                           12/3/2019

                               Plaintiff,
                                                            1:19-cv-05336 (PAE) (SDA)
                   -against-
                                                            SCHEDULING ORDER FOR
Hai Street Kitchen & Co. LLC, et al.,                       DAMAGES INQUEST

                               Defendants.



STEWART D. AARON, United States Magistrate Judge:

       By Order dated December 3, 2019, Judge Engelmayer granted a default judgment

against Defendants Hai Street Kitchen & Co. LLC, Sakura Dining Corporation, Sun Joon Kim, and

Daisuke Kawauchi (ECF No. 38), and referred this case to me to conduct an inquest concerning

Plaintiff’s damages. (ECF No. 39).

       It is hereby ORDERED that:

       1.       Plaintiff shall serve each Defendant and file Proposed Findings of Fact and

Conclusions of Law concerning all damages and any other monetary relief permitted under the

entry of default judgment no later than January 10, 2020. Plaintiff shall include with such

service a copy of this Order. The submission shall contain a concluding paragraph that succinctly

summarizes what damage amount (or other monetary relief) is being sought, including the

exact dollar amount.

       2.       Plaintiff’s Proposed Findings of Fact should specifically tie the proposed damages

figure to the legal claim(s) on which liability has been established; should demonstrate how
                a. Plaintiff arrived at the proposed damages figure; and should be supported by

                    one or more affidavits, which may attach any documentary evidence

                    establishing the proposed damages. Each Proposed Finding of Fact shall be

                    followed by a citation to the paragraphs of the affidavit(s) and or page of

                    documentary evidence that supports each such Proposed Finding. 1 To the

                    extent the Proposed Findings contain any allegations regarding liability, the

                    Proposed Findings should cite to the appropriate paragraph of the complaint.

                b. In lieu of conclusions of law, Plaintiff may submit a memorandum of law

                    setting forth the legal principles applicable to Plaintiff’s claim or claims for

                    damages (including but not limited to the legal basis for any claim for interest

                    or attorneys’ fees). Plaintiff’s papers must include an affidavit from someone

                    with personal knowledge, setting forth the facts which establish that the

                    Court has both personal jurisdiction over the defendant, and jurisdiction over

                    the subject matter.

                c. Defendant shall send to Plaintiff’s counsel and file with the Court its

                    response, if any, to Plaintiff’s submissions no later than February 14, 2020.

        3.      The Court hereby notifies the parties that it may conduct this inquest based

solely upon the written submissions of the parties. See Bricklayers & Allied Craftworkers Local 2,

Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 189 (2d Cir. 2015)

1 Any request for attorneys’ fees must be supported by contemporaneous time records showing, for
each attorney, the date of service, the hours expended, and the nature of the work performed. Counsel
should also provide the number of years they have been admitted to the bar and their hourly rate.
Finally, the Conclusions of Law shall include a paragraph or paragraphs setting forth the legal basis for
any requested award of attorneys’ fees, including why, if applicable, the number of attorneys involved
are entitled to fees.

                                                   2
(quoting Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508 (2d Cir. 1991)); Cement & Concrete

Workers Dist. Council Welfare Fund, Pension Fund, Annuity Fund, Educ. & Training Fund & Other

Funds v. Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d Cir. 2012) (citation omitted). To

the extent that any party seeks an evidentiary hearing on the issue of damages, such party must

set forth in its submission the reason why the inquest should not be conducted based upon the

written submissions alone, including a description of what witnesses would be called to testify

at a hearing and the nature of the evidence that would be submitted.

       4.     Service of the documents referred to in paragraphs 1 and 2 above shall be made

by Plaintiff on each Defendant at Defendants’ corporate address and via the New York

Department of State, and shall be deemed sufficient service.

SO ORDERED.

DATED:        New York, New York
              December 3, 2019



                                                   ______________________________

                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               3
